Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The communication received on 5/6/ 22 has been entered.

Response to Arguments/Amendments

The claim objections as pertaining to applicant’s abbreviations as well as to unnecessary comma (para 4 point 2 and 4-5 of the previous Office Action) were not addressed and, as a result, the objections to claims 1-10 and 18-20 are maintained. 
Specifically, neither arguments nor the amendments addressed the issue of comma followed by semicolon in claim 1, abbreviations used in the claim language and the Internet being cited as “internet”.  Subsequently, the objections to some of the issues are maintained.
In light of applicant’s arguments/amendments the previously cited 35 USC § 112 rejections are withdrawn.  
However, while previously drafted claims using “means” were not evaluated as means plus function, in light of the amendment (e.g. 1(c) the communication module… configured to communicate ….) the examiner noted issues with the currently claimed means.  See more details in the new 35 USC § 112 rejections.
As per art rejection applicant, in light of arguments and in light of the newly amended authentication method to “unobtrusive and automated” authentication method (the independent claims 1, 11 and 18) as well as the requirement of the method being “without physically interacting on the online enabled device”, it appears that the main argument is based on the interpretation of the term offline, as pertaining to the claimed offline device.
As noted bellow, applicant arguments were not found persuasive.  However, for the purpose of the expedited prosecution, while addressing the newly amended claims, the examiner attempts to address the (presumably) intended meaning of the claimed subject matter (see para 44-46).
Specifically, applicant attempts to differentiate Plugthingsin’s device using Tethering from the claimed offline authentication device.  Applicant argues that that Tethering enable a device to access the Internet that otherwise could not do it where the claimed device “is offline all the time”.
Using applicant logic, one should expect a device that is “offline all the time” not having any access to the Internet, even via another devices. However, as clearly seen in applicant’s Fig. 5 and the associated text, clearly the authentication device (Device 101 in Fig. 5) accesses Service Provider (see UN and PW transmitted by Device 101 via Provider 103).  Moreover, while not having a direct access to the Internet, the authentication device communicates data via the Internet connected intermediary (device client computer) to the service provider just as the device in Plugthingsin’s invention.  
Clearly applicant attempts to require a particular interpretation of the used labels.  However, using applicant’s logic, looking at applicant’s device communicating data to the final destination over the Internet, applicant’s device should be treated either as not offline all the time (the data is able to reach destination as long as the device is connected to the Internet connected device), or the device taught by Plugthingsin should equally be consider to be  “offline all the time”, given the fact that it never has a direct connection: the data is delivered to the final destination indirectly, via the Internet connected device just as applicant’s authentication device.
Additionally, a skilled in the art would readily appreciate that tablets, unless specially equipped (e.g. having additional SIM card installed) don’t have “online access” or, using applicant language, they are “offline all the time”.  Note that while Plugthingsin not only limit the teaching to tablets with online capabilities but in fact the reference expressly limits these tablets to offline devices: “can access the internet [only] with devices … such as tablet”.
Applicant also argues that because Plugthingsin’s does not provide an offline authentication device so it does not provide user authentication. 
As explained above Plugthingsin’s does offer offline authentication.  

Summarizing, it appears that rather than distinguish applicant’s invention from the prior art with specific claimed functions providing by the claimed elements/devices, applicant attempts to limit the claimed elements/devices by requiring a reader to use a specific interpretation of the cited labels.  However, not only applicant interpretation is inconsistent with the functionalities of applicant’s devices (the claimed offline device data does reach the external devices, it just that it this data would not reach it without an additional, directly connected online device) but also the specification does not define the argued elements/devices in such a way that the used labels would require a very specific and narrow interpretation. 
Additionally, in order to differentiate the invention from the prior art applicant amended claims adding another label to the claimed authentication: “an unobtrusive and automated authentication”.  
Given the fact, that it appears that applicant believes that these terms are important aspect of the invention (see the amended claim 18), the examiner gives patentable weight to all of these amendments that are now present in each of the independent claim.  
However, it is also noted that these terms, specifically “unobtrusive” are subject to ambiguity as noted in the 35 U.S.C. 112 rejection below.

The newly amended claims 1, 7, 9-13 and 18-19, the previously presented claims 2-6 and 14-17, and the newly presented claim 23 are pending. Claim 8 was canceled. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claims 1-10 and 18-23 are objected to as noted below.
The previously cited rejection to claims 1-10 and 18-20 are maintained. See the response to applicant arguments above.
Furthermore, claim 1 recite methods steps marked with alphanumeric characters a) to g).  For clarity purposes applicant should continue the convention used in the first seven steps, where each step has assigned a new letter.  Thus, the seventh step g) should be followed by the step labeled with the next alphabetical letter h) and not e).   
Similarly, claim 18 uses different steps with similar marking a) and b).  The examiner suggests to change the convention of the second occurrence of a) and b), e.g. to A) and B), in order to clearly differentiate these steps.  
Moreover, in claims 2 and 7 applicant should keep the convention of using a brackets behind the recitation of the steps when refereeing to the step b) or e).
Claims 11-17 are objected to because the phrase: “where the offline authentication device compris” in claim 13 should read “where the offline authentication device comprises”.  
See the similar, correctly drafted language of claim 18, for example.
The limitation “sending the service provider request message to the service provider” in step f) appears to be unnecessarily complicated it should be simplified for clarity of the claims, e.g. “sending a request message to the service provider”.
Lastly, the claims 1-10 and 18-23 should maintain selected convention.  
For example, note that in claim 1 applicant requires “providing an offline authentication device” (step a) followed by “communicate with the offline authentication device”, step c).  However, step b) of claim 1 (as well as many claims dependent on claim 1) refers only to the authentication device not to the offline authentication device.  
For clarity of the claimed subject matter applicant should use the same labels while addressing the same claimed elements, e.g. use the term “offline authentication device” throughout the entire set of claims.
The new claim 23 refers to the enabled devices (plural) followed by the singular verbs.  It appears that (given the lack of the antecedent basis for the plural form) claim 23 contains a typographical error and a singular form of devices should be used in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As described below, the disclosure does not provide adequate structure of the claimed means plus function elements (i.e.  the communication module … configured to communicate with the offline authentication device… the communication module include[ing] authentication device communication software, cited in claim 1).   The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient details that one of ordinary skill in the art can reasonable conclude that the inventor had possession of the claimed invention and, as a result, claims 1-10.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the claims require an unobtrusive and automated authentication.  Although automated could be interpreted very broadly, e.g. the authentication including computing devices, the term “unobtrusive” within the context is not understood.  For example, the Marian Webster dictionary define the term “obtrusive” as “ 1a) forward in manner or conduct, 1b) undesirably prominent and 2) thrust out.  None of these clearly fit the context of applicant’s claimed subject matter.  Although one could argue that the term could be equated to interfering or intruding, this also does not allow a skilled in the art to clearly ascertain the metes and bounds of the claims within the context of the all the limitations.  Furthermore, it is not clear which part of the claimed authentication method should be treated as unobtrusive, which potentially also raises the issue of the missing essential elements/steps.
For the purpose of the expedited prosecution the examiner addresses the newly amended claims (para 36) by searching for the exactly same terms (obtrusive) but once understood, the terms may be subject to different rejections.
Additionally, given the fact that claim 1 has two steps e, it is not clear to which step claim 7, which dependents on 1, further limits.
Claim 1 limitation requiring the communication module … configured to communicate with the offline authentication device… the communication module include[ing] authentication device communication software,   invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Although the specification discusses the communication between the offline authentication device, neither claims nor the specification enables a skilled in the art clearly ascertain “the communication module … configured to communicate with the offline authentication device…” especially given the additional limitation specifying that the communication module includes authentication device communication software”.  Thus, in light of the failure to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function the examiner is unable to interpret the exact scope of claim limitations under 35 U.S.C. 112, sixth paragraph and, consequently, claim 1 with the dependent claims 2-9, is subject to the 35 U.S.C. 112 rejection 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
Claims 1-7, 9-23 are rejected under 35 U.S.C. 103 unpatentable over Plugthingsin (“Plug Things In – How Does Tethering Work”, author unknown, found at http://www.plugthingsin.com/internet/mobile/tethering/, author unknown, accessed on 11/1/21, published on 11/12/15) in view of Sanderson (Steven Sanderson, “Using the browser’s native login prompt”, Steve Sanderson’s Blog found at https://blog.stevensanderson.com/2008/08/25/using-the-browsers-native-login-prompt/, 8/25/08), and further in view of Deutschmann (USPUB 20170230363) or, in the alternative, Bowers (USPUB 20160135738).
As per claim 1 and 23, Plugthingsin teaches a) providing an offline access enable internet access to the devices that aren’t able to, such as a tablet or a laptop, para 3).
Although a skilled in the art would readily appreciate that internet access to the devices are provided by internet servers using URIs, Plugthingsin does not teach that the device is the device providing login to service providers, d) sending a URL of a service provider and user credentials to the communication module from the offline authentication device, said communication module includes authentication device communication software online enabled devices can be smart phone or computer (tethering using your phone as data enabled device, para 3).  However, Sandorson teaches such solution (URL added to user entered username (UN) and password (PW) sent to a server that parses validates the UN and PW.  The user is allowed to continue only if the credential successfully validated, see A Quick Overview of the HTTP Basic Authentication Protocol, section.).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Sandorson’s teaching into Plugthingsin’s invention given the benefit of securing access.  Similarly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Plugthingsin’s teaching into Sandorson’s invention given the predictable benefit of data access, usability and scalability.  Similarly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Plugthingsin’s teaching into Sandorson’s invention given the benefit of extending network access to the devices.
Given the fact that the online enabled device is (facilitates the connection) between the offline device and the serviced provider, the URL and the credentials (UN, PW) would be first sent to the online enabled device.  The software on the online enabled device handling the received credentials would reasonably meet the limitation of the authentication device communication software.
Lastly, although neither Plugthingsin nor Sandorson expressly teach b) authenticating the user to the authentication device, Official Notice is taken that such solutions would have been old and well known in the art of computing before the effective filling date of the invention (PIN, biometric, etc. required to access the device such as tablet or a laptop taught by Plughthingsin, for example) motivating a skilled artisan to add such solution given the benefit of security.
As per claims 2 and 9-10, connecting to the service provider using URL that requires authentication via (connected over USB or wirelessly) the online enabled device (as taught by Plugthingsin/Sandorson, see the motivation to combine above) would meet the limitation of the choosing a service provider store in a memory on the authentication device and triggering an access command into the online enabled device.  Furthermore, although neither Plugthingsin nor Sandorson expressly teach the selection from a list of service providers, or near field communication, Official Notice is taken that such solutions would have been old and well known in the art before the effective filling date of the invention (e.g. selecting a service provider from Favorites/Bookmarks and communication devices using Bluetooth connection) motivating a skilled artisan to add such solution given the benefit of usability and predictable benefit of data exchange.  
Furthermore, clearly the user would have to be authenticated by the authenticating device prior to the use of the device, including accessing/selecting the Internet/service provider.  As such there would have been only a finite number of obvious solutions: choosing the service provider immediately or not immediately after user being authenticated to the authentication device, each being an obvious variant of each other while selecting any of these solutions amounting merely to a design choice while offering the predictable benefit of customization/usability (permit customized user preference).
Although not expressly discussed, a skilled in the art would readily appreciate the computer devices offering tethering, such as phone and laptops discussed in Plugthingsin include the components required by claim 11-13, 15-17 and 18-19 and 21-22 and as per claim 7, clearly the forwarding device (using software) would have to process (e.g. encapsulate) data to be sent to a service provider.  Such processing resulting in data being forwarded would meet the limitation of the generating.
As per the newly introduced limitation, although clearly by the virtue of using computer and, especially given the discussed above authentication, the discussed authentication satisfies the term “automated authentication”.   Also, note that the online enable device acts like a router, forwarding data from the offline device without any physical interaction of the user.
Plugthingsin as modified does not teach that the method is unobtrusive method.  However, Deutschmann or, in the alternative Bowers suggests such solution (Deutschmann para 8 or Bowers para 109).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to configure method taught by Plugthingsin to be unobtrusive as taught by Deutschmann/Bowers given the predictable benefit of usability.
As per claims 3-6, entering the user name into the authentication display would meet the broadest reasonable interpretation of the user selecting “register user” on a menu and presenting a user code on the authentication device.  Note that although the term “displaying” is not expressly cited in the claim language, a skilled in the art would [Official Notice is taken] readily appreciate that displaying user selected/entered user name/credentials on the device would have been obvious to one of ordinary skill in the art before the effective filling date of the invention offering the predictable benefit of usability.  
Claims 11-13, 15-19 and 21-22 are rejected under 35 U.S.C. 103 as unpatentable over Plugthingsin (“Plug Things In – How Does Tethering Work”, author unknown, found at http://www.plugthingsin.com/internet/mobile/tethering/, author unknown, accessed on 11/1/21, published on 11/12/15).
Plugthingsin teaching of an authentication device, an online enabled device and online service providers has been discussed above.
Although not expressly discussed, a skilled in the art would readily appreciate the computer devices offering tethering, such as phone and laptops discussed in Plugthingsin include the components required by claim 11-13, 15-17 and 18-19 and 21-22.
Furthermore, a skilled in the art would readily appreciate that internet access to the devices are provided by internet servers using URIs; however, Plugthingsin does not teach that the device providing login to service providers, sending a URL of a service provider and user credentials to authentication device communication software on the online enabled device sending a request message to open the service provider URL, from the authentication device, where the message includes service provider URL, UN, PW; sending the service provider request message to the service provider; on the service provider executing an authentication procedure; and logging in the user on the service provider.  However, Sandorson teaches such solution (URL added to user entered username (UN) and password (PW) sent to a server that parses validates the UN and PW.  The user is allowed to continue only if the credential successfully validated, see A Quick Overview of the HTTP Basic Authentication Protocol, section).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Sandorson’s teaching into Plugthingsin’s invention given the benefit of securing access.  Similarly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Plugthingsin’s teaching into Sandorson’s invention given the predictable benefit of data access, usability and scalability.  Similarly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Plugthingsin’s teaching into Sandorson’s invention given the benefit of extending network access to the devices.
As per claims 14 and 20 although Plughthingsin does not teach, Official Notice is taken that the computer devices such as phone or laptops routinely include the output/input devices comprising at least one of: display units, touch screens, loudspeaker or LED's, or biometric sensors, such as face recognition “sensors” iris sensor, fingerprint sensors or a microphone and, as such, even if not contemplated by Plugthingsin, including such solution would have been obvious to one of ordinary skill in the art before the effective filling date of the invention given the benefit of usability.
Claims 11 and 18 are rejected under 35 U.S.C. 103 as unpatentable over Adrangi (USPUB 20140317708), and further in view of Deutschmann (USPUB 20170230363) or, in the alternative, Bowers (USPUB 20160135738).
As per claim 11, as illustrated in Fig. 1 and discussed in the associated text, Adrangi teaches the offline authentication device (wireless device 140) configured to authenticate a user to service providers (web server 186, for example) through online enabled devices (device 105 for example) comprising: a) an input interface and b) an output interface (wireless communication unit 152 and/or 130/132 I/O interfaces), c) a memory (160, for example), and d) a processor (154, for example), wherein the memory device holds a list of service providers (list of website IDs, 162) and the output interface includes online enabled device communication means configured for transfer of at least an address of a service provider and authentication credentials associated with the service provider (the wireless device 140 provides URL of the website and the login information, e.g. the user’s username and password for logging into the website to the browser application 122 running on the computing device 105, see Fig. 1 and para 21, for example).
As per claim 18, as illustrated in Fig. 1, Adrangi teaches the user authentication system comprising an authentication device (wireless device 140), an online enabled device (computing device 105) and online service providers (web servers 184 and 186, where: a) the authentication device is an offline authentication device at least comprising an input interface, an output interface, a memory, and a processor (see wireless device in Fig. 1 and the associated text), and b) the online enabled device at least comprises an input interface and an output interface (e.g. 130, 132), a user authentication device communication module (e.g. processing device 110/wireless communication unit 112/control unit 114), service provider applications (browser application 122), and internet connection means (as illustrated the communication 182 with the network 180 that represents Internet connecting the computing device to the web servers 184 and 186, see Fig. 1 and the associated text) and the software on the online enabled device handling the received credentials would reasonably meet the limitation of the authentication device communication software.
As per the newly introduced limitation, although clearly by the virtue of using computer and, especially given the discussed above authentication, the discussed authentication satisfies the term “automated authentication”. 
Plugthingsin as modified does not teach that the method is unobtrusive method.  However, Deutschmann or, in the alternative Bowers suggests such solution (Deutschmann para 8 or Bowers para 109).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to configure method taught by Plugthingsin to be unobtrusive as taught by Deutschmann/Bowers given the predictable benefit of usability.
Claims 11 and 18 are rejected under 35 U.S.C. 103 as unpatentable over Passpack (Passpack Online Password Manager for Workgroups, “Passpack Administration: Getting Started Guide”, found at www.passpack.com, author unknown, 10/10) in view of Gonzalez (USPUB 20070011724), and further in view of Deutschmann (USPUB 20170230363) or, in the alternative, Bowers (USPUB 20160135738).
Passpack teaches an authentication method for a user to access service providers through an online enabled device without physically interacting on the online enabled device a) providing an online enabled device where the communication module is configured to communicate with the the service provider request message to the service provider (host device forwarding password URL to the service login meets the limitation); g) on the service provider executing an authentication procedure (); and e) logging in the user on the service provider (the limitation is implicit: clearly only upon authenticating the user/verifying the password the user would be allowed to login on the service provider),
Furthermore, choosing a service provider from a list of service providers stored in a memory on the authentication device and triggering an access command on the authentication device into the online enabled device (opening a particular website from memory and fill the website’s login form using Passpack as discussed above requires the user choosing a particular service provider from a list of service providers) and a skilled in the art would readily appreciate that device used in computing use input/output/memory and processors while executing software routines.
As per the newly introduced limitation, although clearly by the virtue of using computer and, especially given the discussed above authentication, the discussed authentication satisfies the term “automated authentication”.   
Plugthingsin as modified does not teach that the method is unobtrusive method.  However, Deutschmann or, in the alternative Bowers suggests such solution (Deutschmann para 8 or Bowers para 109).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to configure method taught by Plugthingsin to be unobtrusive as taught by Deutschmann/Bowers given the predictable benefit of usability.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433